Citation Nr: 1402862	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-24 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, to include tinea pedis and acne, including as secondary to exposure to herbicides. 

2.  Entitlement to service connection for a low back disability, to include as secondary to Agent Orange exposure. 

3.  Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from June 1967 to January 1969.  His service medals and decorations include the Combat Medical Badge, which evidences his participation in combat against enemy forces during his service in the Republic of Vietnam during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of October 2008, July 2009, September 2010, and April 2011 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California. 

Although the Veteran initially had requested a Travel Board hearing in his June 2010 substantive appeal, he withdrew that request in September 2011.  See 38 C.F.R. § 20.702(e) (2013).

In August 2013, the Board awarded an earlier effective date of May 15, 2008, for the award of service connection for posttraumatic stress disorder (PTSD); denied an earlier effective date for the award of service connection for tinnitus; and dismissed, per the Veteran's request, the appeal seeking an increased rating for PTSD. The remaining issues, as styled on the title page of this decision, were remanded to obtain any records from the Social Security Administration (SSA), but as will be discussed, none are available.  The case has since returned for further appellate consideration.

Herein, the Board reopens the service connection claim for a skin disorder.  This reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The RO denied the Veteran's service connection claim for a skin disorder characterized as tinea pedis and acne in an October 1985 rating decision, which was confirmed by a decision of the Board in November 1987.  The Veteran did not appeal or request reconsideration of the Board decision.

2.  The evidence since submitted raises a reasonable possibility of substantiating the service connection claim for a skin disorder.

3.  A low back disability did not have its clinical onset in service or is otherwise related to active duty, to include exposure to Agent Orange; arthritis was not exhibited within the first post-service year and symptoms of low back disability have not been continuous since service separation.

4.  Hypertension did not have its clinical onset in service or is otherwise related to active duty, to include exposure to Agent Orange; it was not exhibited within the first post-service year and symptoms of hypertension have not been continuous since service separation.


CONCLUSIONS OF LAW

1.  The Board's November 1987 decision denying the Veteran's claim of entitlement to service connection for a skin disorder is final and binding based on the evidence then of record.  38 U.S.C. § 4004(b) (1986); 38 C.F.R. § 19.104 (1987); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1104 (2013). 

2.  New and material evidence has been received to reopen the service connection claim for a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria are not met to establish service connection for a low back disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria are not met to establish service connection for hypertension.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Petition to Reopen a Service Connection Claim for a Skin Disorder

Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's claim, the Board concludes that there is no prejudice in the Board adjudicating the Veteran's skin claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim for a skin disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2013).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, else the decision becomes final and binding if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302 (2013).

If the Board issues a decision on appeal, confirming the RO's decision, then the Board's decision subsumes the RO's decision.  38 C.F.R. § 20.1104.  Moreover, if the Board's decision is not timely appealed, then it, too, is final and binding based on the evidence then of record.  38 C.F.R. § 20.1100. 

VA may reopen and review a claim if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final and binding denial of the claim is, in fact, new.  As indicated by the applicable regulation, 38 C.F.R. § 3.156, and by case law, new evidence is that which was not of record at the time of the last final and binding disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record. This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it also is material.

Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final and binding denial on any basis to determine whether a claim must be reopened, so irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996). 

In February 1985, the RO received the Veteran's initial service connection claim for a skin disorder characterized as tinea pedis and acne.  In an October 1985 rating decision, the RO denied the claim.  The RO determined that the skin condition diagnosed as a rash in the groin area in service was apparently acute and transitory in nature because the Veteran had no subsequent treatment for the rash and separation examination report was negative for a chronic skin disorder.  There was also no evidence of a nexus between the current skin disorder (diagnosed as facial acne and scaling on the feet) and service.   The Veteran timely appealed the February 1985 rating decision.  

In a November 1987 decision, the Board denied service connection for a skin disorder, claimed as tinea pedis and acne.  The Board noted in-service treatment for a rash in the groin area in July 1967.  It also noted that upon service discharge in January 1969, the Veteran reported having had skin disease and boils, but on clinical examination, his skin was described as normal.  The Board also considered VA examination reports dated in July 1982 and June 1985 which reflect essentially normal skin examinations; an August 1985 VA dermatology examination report showing diagnoses of acne rosacea of the central face, right tinea pedis, plantar and interdigital with tinea unguium; and VA treatment notes dated in May and July 1986 showing treatment for acne rosacea.  The Board, in November 1987, concluded that a chronic skin disease was not present in service, and that there was no evidence relating the current skin disorder to service, to include exposure to Agent Orange.   

Based on the procedural history in this case, the November 1987 Board decision is the last final and binding denial pertinent to the new and material evidence claim now under consideration.   For purposes of the new-and-material analysis, the credibility of the evidence since submitted or otherwise obtained is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

The evidence since added to the claims file includes VA treatment records dated in February and May 2010 which show diagnoses of intertrigo of the bilateral groin area and inguinal rash.  Although the evidence already considered showed current diagnoses of a skin disorder, it did not show a skin disorder located in the groin area, the same area that was treated during service.  The Board concludes that the additional evidence relates to an unestablished fact necessary to substantiate the skin claim, and raises a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The claim will therefore be reopened.


Service Connection Claims for Low Back Disability and Hypertension 

A.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim: 1) Veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim or, if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696  (2009).

As to the service connection claims for a low back disability and hypertension, the Veteran was provided a pre-adjudicatory notice letter in a May 208 letter.  Additional notice letters were sent to him in May 2009, October 2009, July 2011, November 2011, March 2012, May 2012, August 2012, January 2013, and August 2013.  Those letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised as to how disability ratings and effective dates are assigned.  And after all notice was provided to him, his claim was then readjudicated by way of an SSOC issued in September 2013.  He has therefore received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding claimed low back disability and hypertension, the Board notes that the Veteran was neither provided with a VA medical examination nor a VA medical opinion in connection with the appeal.  However, after review of the record, the Board finds that no such development is needed.  There is no competent evidence showing that his low back disability and/or hypertension is causally or etiologically related to the Veteran's period of active military service, to include presumed herbicide exposure.  The weight of the evidence is against finding in-service injury or disease relevant to the claimed disabilities.  The evidence also shows no continuous symptoms of low back problems or hypertension since service or that arthritis or hypertension manifested to a compensable degree within one year of service separation.  Although, for reasons explained below, the Board finds that the Veteran was exposed to herbicide agents, his claimed disorders diagnosed as chronic low back pain, stenosis, and hypertension are not included among the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e), and the Veteran has not presented competent evidence of a nexus between his claimed disabilities and herbicide exposure.  As no medical examination or medical opinion would help substantiate the Veteran's claims, the Board does not find that any such development is necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, VA and private medical evidence, and the Veteran's contentions.  

The records contain some treatment records from the VA Medical Center (VAMC) in Loma Linda.  Efforts were made to obtain additional records from that VAMC; however, the RO determined that any additional treatment records dated from 1969 to 2008 from the VA Medical Center in Loma Linda are unavailable for review.  See January 2013 Formal Finding on the Unavailability of Records.  

According to a May 2012 memorandum, the RO indicated that there is no treatment at the Vietnam Veteran Outreach Center for claimed physical conditions.

Additionally, in the August 2013 remand, the Board requested any records from the Social Security Administration (SSA).  However, in the same month, the SSA indicated that the requested evidence had been destroyed and that further efforts to obtain it would be futile.  Thereafter, the August 2013 VCAA notice letter advised the Veteran that VA was unable to obtain any SSA records and asked that the Veteran submit any that he currently has in his possession.  In a September 2013 statement, the Veteran indicated that he was not in possession of any SSA records and did not know where any might be located.  Thereafter, in a September 2013 memorandum, the AMC determined that the SSA records are unavailable for review after it exhausted all efforts to locate them.  The Board concludes that further attempts to obtain any outstanding Vietnam Veteran Outreach Center records, VA treatment records, and SSA records would be futile.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004). VA's duties to notify and assist him with this claim have been satisfied.

B.  Pertinent Laws and Regulations For Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, to include arthritis and cardiovascular-renal disease, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis and cardiovascular-renal disease which includes hypertension are among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology.  Id.  

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113  and 38 C.F.R. § 3.307(d)  are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e)  to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease and Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.  The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date. 

Note 3 indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease. 
38 C.F.R. § 3.309(e).  The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Additionally, VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C.   Low Back 

The Veteran is currently diagnosed with a low back disability, variously characterized as chronic low back pain, degeneration of the spine, and spinal stenosis.  

Although the Veteran served in the Republic of Vietnam during the Vietnam era and engaged in combat with the enemy, he does not assert nor does the evidence show that his low back disability is a result of combat injury.  Therefore, the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) is not applicable in this case. 

Instead, the Veteran asserts that his low back disability is related to Agent Orange exposure during service.  See July 2009 substantive appeal (VA Form-9).  However, the claim of service connection for a low back disability on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307 does not apply.  The Veteran's low back disability, variously diagnosed as chronic low back pain, degeneration of the lumbar spine, and stenosis, is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  

There is no evidence of any low back complaints, treatment, and/or diagnoses in the Veteran's STR.  Upon separation from service in January 1969, he denied having had back trouble of any kind, and clinical examination of the spine was normal. 

There is also no evidence showing that arthritis of the low back manifested to a compensable degree within one year of separation from service; therefore, service connection for arthritis may not be presumed as having been incurred in service.  38 C.F.R. §§ 3.307, 3.309(a).   In fact, the first evidence of arthritis (ie., degeneration of the lumbar spine) is not shown until an October 2006 VA magnetic resonance imaging (MRI) scan report, which is dated approximately 36 years after service separation.   

The Board also considered service connection for arthritis of the lumbar spine based on continuity of symptomatology because it is considered a chronic disease pursuant to 38 C.F.R. § 3.309(a).  However, post-service VA examinations of the Veteran's spine conducted in July 1982 and June 1985 were normal, and as noted, degenerative changes of the low back are not shown in the record until October 2006, many decades after service separation.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Thus, the medical records are more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of continuity of symptomatology of arthritis since service.  Thus, service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted.  

The Veteran, as a layperson, is competent to report his observable symptoms, such as pain in his low back.  However, the question of whether his current disability is related to his service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning a spine disability, he is not competent to comment on the etiology of his current low back disability, to include relating it to Agent Orange exposure.  The competent medical evidence outweighs the Veteran's unsubstantiated lay reports regarding etiology.

The preponderance of the evidence is against the Veteran's claim, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) 2013).  Service connection for a low back disability will therefore be denied. 

D.   Hypertension

The Veteran is currently diagnosed with hypertension.  For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  A 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104. 

Although the Veteran served in the Republic of Vietnam during the Vietnam era and engaged in combat with the enemy, hypertension is a disease entity and is not the result of combat injury nor the type of disease that result from the conditions, hardships, or circumstances of combat service.  Therefore, the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) is not applicable in this case. 

The Veteran's primary contention is that his hypertension is a result of Agent Orange exposure during service.  See July 2009 VA Form-9.  Hypertension, however, is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  The amended version of 38 C.F.R. § 3.309(e), Note 3, specifically states that the term ischemic heart disease does not include hypertension.  Accordingly, the claim of service connection for hypertension on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307 does not apply here.  

A veteran may still establish service connection for hypertension as due to herbicide exposure with proof of direct causation, or on any other recognized basis. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

However, there is no evidence of any chronic symptoms, treatment, and/ or diagnoses of vascular disease or hypertension during service.  Upon service separation in January 1969, the Veteran denied having had high blood pressure.  His blood pressure was 140/90 and his vascular system was described as normal.  A diagnosis of hypertension was not shown during service.  

There is also no evidence showing that hypertension manifested to a compensable degree within one year of separation from service; therefore, service connection for hypertension may not be presumed as having been incurred in service.  38 C.F.R. §§ 3.307, 3.309(a).  Following separation from service in 1969, the evidence of record shows no relevant findings until 16 years later in March 1985, at which time a VA dermatology consultation note shows an impression of "borderline hypertension."  According to a June 1985 VA examination report, the Veteran reported having hypertension, but his blood pressure reading at that time was 120/90, and a diagnosis of hypertension was not rendered.  

A confirmed diagnosis of hypertension is not shown in the record until December 2006, which is approximately 37 years after service separation.   There is also no competent evidence of a link between active service and current hypertension.   

The Veteran, himself, relates his hypertension to Agent Orange exposure during service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), an opinion as to the etiology and onset of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).   

The Board also considered the claim based on continuity of symptomatology because hypertension is considered a chronic disease pursuant to 38 C.F.R. § 3.309(a).  As indicated however, a diagnosis of hypertension is not objectively shown in the record until 36 years after service separation.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Thus, the medical records are more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of continuity of symptomatology of hypertension since service.  Thus, service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted.  

The preponderance of the evidence is against the Veteran's claim, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) 2013).  Service connection for hypertension will therefore be denied. 

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder is reopened; to that extent, the appeal is granted.

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for hypertension is denied.


REMAND

As indicated above, current VA treatment notes dated in February and May 2010 show diagnoses of bilateral inguinal rash and bilateral intertrigo in the groin area.  In light of the evidence of a current groin rash and the in-service treatment for same, a VA compensation examination is necessary. 
Accordingly, the case is REMANDED for the following action:

1.  After obtaining and associating with the claims file any outstanding evidence, schedule a VA skin examination to determine the nature and etiology of any currently diagnosed skin disorder.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history of the disorder.   All necessary diagnostic testing and evaluation should be performed. The VA examiner is asked to address the following:

a.  Diagnose all skin disorders found to be present, to include inguinal rash and intertrigo in bilateral groin area (see February 2010 VA treatment notes); 

b.  Determine whether any current skin disorder began in service, or is otherwise related to service, including the noted treatment for a rash in the groin area in the July 1967 STRs and the Veteran's report upon separation of having had skin disease and boils; and  

c.  Comment on any reports of having had continuing rash symptoms since service. 

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2.  Then adjudicate the service connection claim for a skin disorder.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


